Citation Nr: 1426914	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-24 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a low back disorder (claimed as chronic back pain due to levoscoliosis).

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran had active duty from December 1968 to April 1970.  He was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a January 2007 rating decision, the RO denied service connection for a low back disorder and, in a May 2008 rating decision denied entitlement to service connection for sleep apnea.  In a July 2010 rating decision, the RO denied service connection for PTSD.  

In a signed VA Form 9 dated April 15, 2014, the Veteran stated that he had "fired" the American Legion.  Thus, he has withdrawn his prior representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Veteran requested a videoconference hearing before the Board.  Accordingly, the Board will remand this case to afford the Veteran an opportunity to testify before the Board.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before the Board.  Once the hearing is scheduled, provide proper notice of the date, time, and location of the hearing. 

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

